Case: 20-1982    Document: 26     Page: 1   Filed: 12/14/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     PAUL WRIGHT,
                    Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1982
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5244, Senior Judge Robert N.
 Davis.
                ______________________

                Decided: December 14, 2020
                  ______________________

    PAUL WRIGHT, Marietta, SC, pro se.

     JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ALLISON KIDD-MILLER, ROBERT EDWARD
 KIRSCHMAN, JR.; JONATHAN KRISCH, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 20-1982    Document: 26      Page: 2    Filed: 12/14/2020




2                                            WRIGHT   v. WILKIE



                  ______________________

    Before NEWMAN, LOURIE, and HUGHES, Circuit Judges.
 PER CURIAM.
     Paul Wright, a veteran of the United States Navy, ap-
 peals the decision of the United States Court of Appeals for
 Veterans Claims in Wright v. Wilkie, No. 19-5244, 2019 WL
6138462 (Vet. App. Nov. 20, 2019) (Decision). Appellant’s
 Br. 3–5. 1 The Veterans Court found that there was an
 available alternative means to secure Mr. Wright’s re-
 quested relief because his claims were still pending before
 the Department of Veterans Affairs and therefore denied
 his petition for a writ of mandamus. Id. Mr. Wright argues
 that, in denying his petition, the Board impermissibly ap-
 plied the All Writs Act (AWA) and violated his constitu-
 tional right of petition under the First Amendment.
 Because we have jurisdiction only to review legal questions
 appealed from the Veterans Court and because we disagree
 with Mr. Wright’s legal arguments, we affirm.
                               I
     Mr. Wright served in the U.S. Navy three times be-
 tween April 1974 and July 1984. S.A. 71. In 2015, he filed
 a claim with VA for multiple disability benefits, including
 a deviated septum (DS), obstructed sleep apnea (OSA), and
 gastroesophageal reflux disease (GERD). S.A. 74–91. VA
 awarded Mr. Wright service connection for DS with a max-
 imum 10 percent rating for that claim, but VA did not reach
 a final decision regarding service connection for his other
 claims of OSA and GERD because the agency was in the



    1   Citations to Mr. Wright’s informal brief and reply
 (and the pages and documents included therein) reflect the
 pagination applied by this court’s electronic case files sys-
 tem, Docket Nos. 2 and 14, respectively.
Case: 20-1982     Document: 26      Page: 3    Filed: 12/14/2020




 WRIGHT   v. WILKIE                                           3



 process of seeking further medical evaluation of those con-
 ditions. S.A. 37–38; S.A. 71–73.
     Mr. Wright filed a “petition for extraordinary individ-
 ual equitable relief” with the Veterans Court, arguing that
 VA had “implicitly” decided his OSA and GERD claims by
 deciding his DS claim and that VA was unlawfully with-
 holding those benefits. S.A. 11–19. The Veterans Court
 construed the petition as a “petition for extraordinary relief
 in the nature of a writ of mandamus under 38 U.S.C.
 § 7261(a)(2).” S.A. 20.
     The Veterans Court denied the petition. Decision at *2.
 The Veterans Court held that it could not issue a writ of
 mandamus under the All Writs Act (AWA) unless Mr.
 Wright could demonstrate, among other things, “the lack
 of adequate alternative means to obtain the desired relief.”
Id. at *1 (citing Cheney v. U.S. Dist. Court, 542 U.S. 367,
 380–81 (2004)). Finding “Mr. Wright’s OSA and GERD
 claims” to be “still pending with VA,” the Veterans Court
 held that he had “alternative means for relief . . . available
 to him.” Id. at *2.
     Mr. Wright subsequently appealed to this court.
                               II
     We have limited jurisdiction over appeals from the Vet-
 erans Court. We decide “all relevant questions of law, in-
 cluding interpreting constitutional and statutory
 provisions.” 38 U.S.C. § 7292(d)(1). But except to the extent
 that an appeal presents a constitutional issue, we may not
 review a challenge to a factual determination or a chal-
 lenge to a law or regulation as applied to the facts of a case.
Id. § 7292(d)(2); see Wanless v. Shinseki, 618 F.3d 1333,
 1336 (Fed. Cir. 2010). In matters over which we have juris-
 diction, we must set aside any interpretation that is “(A)
 arbitrary, capricious, an abuse of discretion, or otherwise
 not in accordance with law; (B) contrary to constitutional
 right, power, privilege, or immunity; (C) in excess of
Case: 20-1982     Document: 26       Page: 4   Filed: 12/14/2020




4                                              WRIGHT   v. WILKIE



 statutory jurisdiction, authority, or limitations, or in viola-
 tion of a statutory right; or (D) without observance of pro-
 cedure required by law.” 38 U.S.C. § 7292(d)(1). We review
 the Veterans Court’s legal determinations under a de novo
 standard. Prenzler v. Derwinski, 928 F.2d 392, 393
 (Fed. Cir. 1991). When a denial of a petition for a writ of
 mandamus raises a “non-frivolous legal question,” Beasley
 v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013), we review
 the denial for abuse of discretion. See Hargrove v. Shinseki,
 629 F.3d 1377, 1378 (Fed. Cir. 2011); Lamb v. Principi, 284
F.3d 1378, 1384 (Fed. Cir. 2002).
                               III
      Two statutes are at issue in this case, 38 U.S.C.
 § 7261(a)(2) and the AWA, 28 U.S.C. § 1651(a). Mr. Wright
 argues that the Veterans Court should have applied
 § 7261(a)(2), without invoking the AWA, to compel action
 by the VA Secretary to pay his claims. See Appellant’s Br.
 1 (“[T]he AWA simply does not apply.”) The applicability of
 the AWA is a legal question over which we have jurisdic-
 tion. Because, as explained below, we read the AWA and
 § 7261(a)(2) together, we hold that the Veterans Court’s in-
 terpretation of the AWA was proper.
      The AWA enables federal courts to “issue all writs nec-
 essary or appropriate in aid of their respective jurisdic-
 tions.” 28 U.S.C. § 1651(a). Section 7261(a)(2) defines the
 scope of review of the Veterans Court as including “com-
 pel[ling] action of the Secretary unlawfully withheld or un-
 reasonably delayed.” Together, these provisions give the
 Veterans Court power to issue writs of mandamus when
 the Secretary is unlawfully withholding a veteran’s bene-
 fits. See Martin v. O’Rourke, 891 F.3d 1338, 1342–44
 (Fed. Cir. 2018) (applying the AWA and § 7261(a)(2) to-
 gether to give the Veterans Court the power to issue writs
 of mandamus); see also Monk v. Shulkin, 855 F.3d 1312,
 1319 (Fed. Cir. 2017) (stating that the Veterans Court can
Case: 20-1982     Document: 26     Page: 5    Filed: 12/14/2020




 WRIGHT   v. WILKIE                                          5



 “rely on the All Writs Act to aggregate claims in aid of …
 jurisdiction” under 38 U.S.C. § 7261(a)(2)).
     Mr. Wright cites Pa. Bureau of Corr. v. U.S. Marshals
 Serv., 474 U.S. 34, 43 (1985) for the proposition that the
 AWA functions only as a gap-filler and does not apply
 whenever “a statute specifically addresses the particular
 issue at hand.” Appellant’s Br. 1. Mr. Wright contends that
 because § 7261(a)(2) partially addresses a situation where
 the Secretary is withholding benefits, the AWA cannot ap-
 ply as well. Id. But Pa. Bureau stands for the proposition
 that when another statute specifically limits the reach of a
 court’s power, the AWA does not circumvent that limit. 474
U.S. at 43. Cases reading the AWA in conjunction with
 § 7261(a)(2) do not conflict with that principle.
     Thus, because the Veterans Court followed our and the
 Supreme Court’s precedent in considering the AWA to-
 gether with § 7261(a)(2), we affirm.
                              IV
     Because we “may not review (A) a challenge to a factual
 determination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case,” we lack jurisdic-
 tion to consider Mr. Wright’s remaining arguments. 38
 U.S.C. § 7292(d)(2).
     Mr. Wright argues that, by “refusing to issue a merits
 decision,” the Veterans Court “implicitly” held that he does
 “not have a fundamental right to petition for redress of
 [his] grievances as to the Secretary’s unlawful withholding
 of veteran benefits to which [he is] presently entitled,” pur-
 suant to the “Petition Clause of the First Amendment.” Ap-
 pellant’s Br. 1.
     Although framed as a constitutional question, this ar-
 gument is really a restatement of the merits of his case be-
 fore the Veterans Court. The Veterans Court applied the
 AWA to the facts of Mr. Wright’s case by denying
 Mr. Wright’s petition because he had adequate alternative
Case: 20-1982    Document: 26      Page: 6    Filed: 12/14/2020




6                                            WRIGHT   v. WILKIE



 means to obtain his desired relief. Decision at *3.
 Mr. Wright argues that this holding was incorrect because
 the Veterans Court incorrectly determined that he had
 missed medical examinations necessary to his pending VA
 claims. See Appellant’s Reply Br. 11–16. We have no juris-
 diction over these questions of fact or application of law to
 fact. 38 U.S.C. § 7292(d)(2). Mr. Wright’s argument that he
 has been denied constitutional rights reiterates these
 points. See Appellant’s Br. 1 (arguing that VA’s “unlawful
 withholding” of benefits “implicitly” violates the constitu-
 tion). Although we have jurisdiction to consider constitu-
 tional questions, appellants must do more than state that
 improper application of law to fact in the Veterans Court
 implicitly violates the constitution. See Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999) (an appellant’s “character-
 ization of [a] question as constitutional in nature does not
 confer upon us jurisdiction that we otherwise lack”). Be-
 cause the Veterans Court decision did not make any deci-
 sion regarding the First Amendment, even implicitly, we
 have no jurisdiction to consider this argument.
                              V
     In this appeal, the only issue over which we have juris-
 diction is whether the AWA applies to Mr. Wright’s petition
 for a writ of mandamus. Because we hold that § 7261(a)(2)
 must be read in conjunction with the AWA under these cir-
 cumstances, we affirm the Veterans Court’s decision that
 it does.
                        AFFIRMED
 No costs.